DETAILED ACTION
The present application, filed on 04/23/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 04/23/2020.
Claims 1-20 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/837,880, filed on 04/24/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "D-pillar" as claimed in claims 13, 17 and 19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to because they are shaded CAD type drawings and will be difficult to reproduce. These drawings should be replaced with black and white line drawings, see 37. CFR 1.84 (a), and 37 CFR (l), which requires that:
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  
“is located a second end” should read “is located at a second end”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim 13, 17 and 19 it is not shown or described in sufficient detail to show how the suspension mount of claim 1 reinforces the D-pillar. Is the mount located in the D-pillar? Is it on the D-pillar? Is it part of an overall suspension mount that is attachable to the vehicle in one direction and reinforces the D-pillar because the suspension mount reinforces the vehicle in the manner of known subframes? The specification provides only a cursory mention of the D-pillar embodiment in paragraph [0018]: “For example, the suspension mount may provide additional reinforcement and rigidity to a D-pillar of a vehicle”) There is no evidence of reduction to practice for the D-pillar embodiment.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the one or more reinforcements".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, 17, and 19 recite the claim “the suspension mount reinforces and stiffens a D-pillar of the vehicle”. As discussed above, the cursory nature of the specification with respect to the usage of the device with a D-pillar is confusing. There is a lack of correspondence between the claims and the description. Claim 1 requires a suspension mount that includes damper mounts on first and second portions of the carrier, and further includes that these portions correspond to a left and right side so that the suspension mount is attachable to a vehicle in one direction. It is unclear from the disclosure how a D-pillar would incorporate dampers and if the embodiment that includes a D-pillar would include the directional/orientation limitations described in claim 1 (i.e. attachable to a vehicle in one direction.) From the drawings and specifications (specifically [0018] that states the “the reinforcement structure may be disposed within a cavity and provide reinforcement and structural rigidity to a vehicle, a frame system, a quarter panel, a roof system, a wheel house, the like, or any combination thereof. For example, the suspension mount may provide additional reinforcement and rigidity to a D-pillar of a vehicle”) The scope of the claim is confusing, because it is unclear if the suspension mount is intended to be potentially be located on a D-pillar or always to merely reinforce a D-pillar. The cited specification broadly describes a mount that has two suspension mounts designed to accommodate a “spring, strut, damper or other suspension member”, and leaves confusion over the intended use and location of the claimed suspension mount with the D-pillar.  A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). See MPEP 2173.03. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 11-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komiya (US 7,360,621).
Regarding claim 1, Komiya discloses {Figures 1-6} a suspension mount {7} comprising: a carrier {7} with a first portion {8} and a second portion {8}; an activatable material {21} selectively disposed on the carrier {Figures 3-4}; one or more bridges {9 + 10} connecting the first portion and the second portion of the carrier; wherein the first portion and the second portion {8} of the carrier each include one or more damper mounts {11}; and wherein the first portion {8} corresponds to a left side and the second portion {8} corresponds to the right side so that the suspension mount is attachable to a vehicle {1 (2 + 3)} in one direction.   
	Regarding claim 2, Komiya discloses {Figures 4-5} the carrier {7} includes one or more reinforcements {9b, 15a, 15b}.  
	Regarding claim 3, Komiya discloses {Figures 2-4} the one or more bridges is a first bridge {9} and a second bridge {10}.  
Regarding claim 6, Komiya discloses {Figure 3} the one or more damper mounts {11} are surrounded by activatable material {21}.  
Regarding claim 7, Komiya discloses {Figures 2-5} the activatable material {21} attaches the carrier {7} to the vehicle {1 (2 + 3)} upon activation, and wherein the activatable material provides sealing and baffling to the suspension mount {Col. 2, lines 42-49}.  
Regarding claim 8, Komiya discloses {Figures 2-5} the carrier {7} is formed of steel {col. 5, lines 60-61}.  

Regarding claim 11, Komiya discloses {Figures 2, 4} the first bridge {9} is located at a first end of the carrier {7} and the second bridge {10} is located a second end of the carrier, forming an open space between the first portion and the second portion.  
Regarding claim 12, Komiya discloses {Figures 4-5} the one or more reinforcements {9b, 15a, 15b, 16a, 16b} is a plurality of ribs located on the first portion {8} and the second portion {8} between a first end wall and a second end wall, and between an inner edge and an outer edge.
Regarding claim 14, Komiya discloses {Figures 3, 5} the suspension mount {7} is adapted to be located within a cavity of the vehicle. (Please note as seen in Figure 3, the shaped space under the vehicle is reasonably considered to be a cavity) and wherein the suspension mount increases structural rigidity and modulus of the cavity {Col. 2, line 62 – Col. 3, line 8}.  
Regarding claim 15, Komiya discloses {Figures 4-5} the one or more reinforcements {9b, 15a, 15b, 16a, 16b} is a plurality of ribs located on the first portion {8} and the second portion {8} between a first end wall and a second end wall, and between an inner edge and an outer edge.
Regarding claim 16, Komiya discloses {Figures 2, 4} the first bridge {9} is located at a first end of the carrier {7} and the second bridge {10} is located a second end of the carrier, forming an open space between the first portion and the second portion.  
Regarding claim 18, Komiya discloses {Figures 2, 4} the first bridge {9} is located at a first end of the carrier {7} and the second bridge {10} is located a second end of the carrier, forming an open space between the first portion and the second portion.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Buchwitz (US 7,878,287)
Regarding claim 4, Komiya does not explicitly disclose each of the one or more damper mounts includes one or more mounting tabs.  
Buchwitz teaches {Figure 2} each of the one or more damper mounts {“mount bushing”} includes one or more mounting tabs.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing to have modified the suspension mount disclosed by Komiya to include one or more mounting tabs on each of the damper mounts in order to more securely couple a damper to the mount.
Regarding claim 5, Komiya discloses the activatable material {21} is selectively activatable with a stimulus {col. 7, lines 47-52}.  
Claims 10, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Vigil (US 2018/0244323).
Regarding claim 10, Komiya discloses an activatable material disposed within a cavity of a vehicle. However, Komiya does not explicitly disclose the activatable material bonds the carrier within a cavity of a vehicle.
	Vigil teaches {Figures 1-9} an activatable material {230} bonds the carrier within a cavity of a vehicle [0005].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing to have modified the activatable material to not be limited to an expanding foam, but to also have the potential to structurally bond a material to a cavity of a vehicle through an activatable material in order to “reinforce a (desired) region” of a vehicle structure [0026-0027].
Regarding claim 13, 17 and 19, Komiya does not explicitly disclose the suspension mount reinforces and stiffens a D-pillar of the vehicle.  
Vigil teaches {Figures 1-9} the suspension mount {130} reinforces and stiffens a rear pillar of the vehicle [0026].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing to have modified the mount disclosed by Komiya to reinforce a rear pillar of a vehicle by inserting an activatable material in between the damper mounts and the remaining open space of a vehicle cavity and then activating in order “to reinforce a region of the roof side rail where bending and vibration loads from the roof side rail and the [furthest-rear-vehicle-pillar] intersect” [0026-0027]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dusanapudi (US 2020/0089621) teaches a front vehicle body structure of a vehicle with two damper mounts. Ayuzawa (US 2015/0137558) teaches a fiber-reinforced plastic cabin for a vehicle. Hartel (US 6,516,913) teaches an axle support for motor vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616